                                                                                    Case 2:18-cv-10721-R-AS Document 7 Filed 01/18/19 Page 1 of 2 Page ID #:30



                                                                                    1 Brian A. Sutherland (SBN 248486)

                                                                                    2 bsutherland@reedsmith.com
                                                                                        Joshua D. Anderson (SBN 312836)
                                                                                    3 janderson@reedsmith.com

                                                                                    4 REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    5 San Francisco, CA 94105-3659

                                                                                    6 Telephone: (415) 543-8700
                                                                                        Facsimile: (415) 391-8269
                                                                                    7
                                                                                        Attorneys for Defendant Yelp Inc.
                                                                                    8

                                                                                    9                             UNITED STATES DISTRICT COURT
                                                                                   10                           CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                      WESTERN DIVISION
                                                                                   12
REED SMITH LLP




                                                                                   13 JARON BRIGNAC, an individual,                      Case No. 2:18−cv−10721 R (ASx)
                                                                                   14
                                                                                                             Plaintiff,
                                                                                   15                                                    Yelp Inc.’s Notice of Motion and
                                                                                   16         vs.                                        Motion to Dismiss under Rule 12(b)(6)

                                                                                   17 YELP, INC., a California Corporation,              Date: February 19, 2019
                                                                                   18 1-10 INCLUSIVE,
                                                                                                                                         Time: 10:00 a.m.
                                                                                                                                         Place: Courtroom 880, 8th Floor
                                                                                   19                                                           Roybal Federal Building and
                                                                                                             Defendants.
                                                                                   20                                                           U.S. Courthouse
                                                                                                                                                255 East Temple Street,
                                                                                   21                                                           Los Angeles, CA 90012
                                                                                   22                                                    Judge: Hon. Manuel L. Real

                                                                                   23                                                    [filed concurrently with memorandum of
                                                                                   24                                                    law and proposed order]

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                    YELP INC.’s NOTICE OF MOTION AND MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                     Case 2:18-cv-10721-R-AS Document 7 Filed 01/18/19 Page 2 of 2 Page ID #:31



                                                                                    1 TO JARON BRIGNAC, PLAINTIFF PRO SE:

                                                                                    2        PLEASE TAKE NOTICE THAT on February 19, 2019, at 10:00 a.m., or as
                                                                                    3 soon thereafter as counsel may be heard, in the courtroom of the Honorable Manuel L.

                                                                                    4 Real, located in Courtroom 880, 8th Floor, Roybal Federal Building and United States

                                                                                    5 Courthouse, 255 East Temple Street, Los Angeles, California, defendant Yelp Inc.

                                                                                    6 will and hereby does move this Court for entry of an order dismissing plaintiff Jaron

                                                                                    7 Brignac’s complaint with prejudice.

                                                                                    8        This Motion seeks an order dismissing Brignac’s complaint with prejudice for
                                                                                    9 failure to state a claim upon which relief may be granted pursuant to Rule 12(b)(6) of

                                                                                   10 the Federal Rules of Civil Procedure. The Motion is based on this Notice of Motion,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the accompanying Memorandum of Law, the Proposed Order, all of the pleadings,

                                                                                   12 files, and records in this proceeding, all other matters of which the Court may take
REED SMITH LLP




                                                                                   13 judicial notice, and any argument or evidence that may be presented to or considered

                                                                                   14 by the Court prior to ruling.

                                                                                   15        This Court’s individual rule no. 7 (Order Re: Notice to Counsel) states that the
                                                                                   16 parties are not obligated to meet and confer, or file a declaration in connection thereto,

                                                                                   17 for the purposes of preparing and filing dispositive motions.

                                                                                   18        DATED: January 18, 2019
                                                                                   19                                         REED SMITH LLP
                                                                                   20

                                                                                   21                                         By: /s/ Brian A. Sutherland
                                                                                   22                                             Brian A. Sutherland
                                                                                                                                  Joshua D. Anderson
                                                                                   23                                             REED SMITH LLP
                                                                                   24                                             101 Second Street, Suite 1800
                                                                                                                                  San Francisco, CA 94105-3659
                                                                                   25                                             Telephone: (415) 543-8700
                                                                                   26                                             Facsimile: (415) 391-8269

                                                                                   27                                             Attorneys for defendant Yelp Inc.
                                                                                   28

                                                                                                                                 –1–
                                                                                                 YELP INC.’s NOTICE OF MOTION AND MOTION TO DISMISS UNDER RULE 12(b)(6)
